Citation Nr: 9916314	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for alcoholism 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a liver disease 
secondary to service-connected PTSD.  

3.  Entitlement to service connection for headaches secondary 
to service-connected PTSD.  

4.  Entitlement to a rating for PTSD, in excess of 10 
percent, prior to August 19, 1997.  

5.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In a VA Form-9 received by the RO in February 1996, the 
veteran requested a hearing before a hearing officer.  
Accordingly, the RO scheduled the requested hearing on a 
couple of occasions in 1996.  However, those hearing were 
canceled for reasons including the veteran's hospitalization 
in September 1996.  In a report of contact dated in September 
1996, it was noted that the RO would be contacted as to when 
the veteran would be able to appear for a hearing.  In an 
October 1996 correspondence, the RO requested that the 
veteran provide clarification as to whether he desired a 
hearing.  To date, the veteran has not responded.  Therefore, 
the Board will proceed in this matter based on the evidence 
of record.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The claims for service connection for alcoholism, a liver 
disease, and headaches as secondary to PTSD are not 
plausible.  

3.  The manifestations of the veteran's service-connected 
PTSD, prior to August 19, 1997, do not establish that the 
disability is productive of occupational and social 
impairment sufficient to warrant assignment of a rating in 
excess of 10 percent under the criteria in effect prior to or 
after November 7, 1996.  

4.  The current manifestations of the veteran's service-
connected PTSD render the veteran unemployable.  


CONCLUSIONS OF LAW

1.  The claims for service connection for alcoholism, a liver 
disease, and headaches as secondary to service-connected PTSD 
are not well grounded.  38 U.S.C.A § 5107(a) (West 1991).  

2.  The criteria for a rating for PTSD in excess of 10 
percent, prior to August 19, 1997, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (from 
November 7, 1996); 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).  

3.  The criteria for a rating of 100 percent for PTSD have 
been met.  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic 
Code 9411 (prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims for service connection are not well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  However, the Board 
finds that the claim for an increased rating for PTSD is well 
grounded.  

I.  Service Connection 

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
A claim based on secondary service connection requires 
competent medical evidence of a nexus between the current 
disability and the service-connected condition.  38 C.F.R. 
§ 3.310; Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Service connection is in effect for PTSD.  

Alcoholism

The veteran claims that he is entitled to service connection 
for alcoholism as secondary to his PTSD.  

Effective for claims (such as this) filed after October 31, 
1990, the payment of compensation is precluded for any 
disability determined to be the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs, regardless 
of whether the claim was based on direct service connection, 
secondary service connection, or on the basis that a service-
connected disease or injury caused or aggravated the 
disability in question.  See Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-51 (1990) (codified at 38 U.S.C.A. § 1110 
(West 1991)); see also VAOGPREC 2-97 (Jan. 16, 1997).  
However, the United States Court of Veterans Claims held that 
although compensation may not be paid for any disability 
resulting from abuse of alcohol or drugs, the plain language 
of § 1110 did not preclude the granting of service connection 
for abuse of alcohol or drugs.  

Service medical records are negative for any complaint, 
history, or finding regarding alcohol abuse.  Post service 
medical records consisting of VA examinations dated in March 
1994, October 1995, and August 1997 reflect a history of 
alcohol abuse.  At the time of those examinations, the 
veteran related that he began drinking from the time in which 
he was in Vietnam until about the early 1990s.  However, 
these records reflect that the veteran had discontinued 
drinking.  Significantly, diagnoses rendered in 1994 and 1995 
include history of alcohol abuse/dependence.  An examiner in 
1995 indicated that the veteran had attempted to self-
medicate himself by using alcohol to no avail.  In 1997, the 
examiner entered a diagnosis of history of alcoholism 
currently in remission.  While the record provides a history 
of alcohol abuse, the evidence clearly shows that the 
veteran's addiction is in remission.  In the absence of a 
findings of a present disability manifested by current 
symptoms of alcohol dependence, see Gilpin v. West, No 97-
7075, slip op. At 5-6 (Fed. Cir. Sept. 11, 1998) (citing 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir 1997), the Board 
finds that the claim for service connection for alcoholism as 
secondary to PTSD is not plausible and, therefore, not well 
grounded.  See Brock v. Brown, 10 Vet. App. 155, 164 (1997), 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Liver Disease

The veteran contends that he developed a liver disease as a 
result of his service-connected PTSD.  In that connection, 
the Board notes that the medical evidence of record beginning 
in 1993 reflects the veteran was treated for a liver disease.  
In December 1993, the veteran was admitted to a private 
medical facility with diagnoses including Laennec's 
cirrhosis.  Subsequent VA and private medical records reflect 
continued treatment for a liver disease.  However, the Board 
notes that none of this medical evidence provides a medical 
opinion linking the veteran's liver disability to PTSD.  In 
fact, a VA examiner in 1994 suggested that the veteran's 
liver disease may be caused by alcohol abuse, and in 1997, it 
was suggested that the veteran's liver failure was secondary 
to longstanding hepatitis.  In the absence of medical 
evidence attributing the veteran's liver disease to service-
connected PTSD, the Board must find that the veteran's claim 
for service connection for a liver disease on a secondary 
basis is not plausible.  38 C.F.R. § 3.310; Jones v. Brown, 
supra.  

Headaches

Similarly, the veteran contends that he developed headaches a 
result of his PTSD. The Board notes that the service medical 
records reflect that the veteran was found to have incurred a 
head injury prior to service and that the veteran had a 
history of headaches.  However, the RO denied service 
connection for headaches in a November 1991 rating decision 
finding that the veteran did not show any treatment for 
headaches after separation from service.  The veteran did not 
appeal that determination.  

In this matter, the Board has considered the evidence of 
record and finds that none of the post service medical 
evidence includes a current diagnosis for headaches; 
therefore, the veteran's claim for service connection for 
headaches on a secondary basis fails.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

II.  Increased Rating

As indicated supra, the veteran's claims for increased rating 
for PTSD are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In regard to the appellant's contention that he is entitled 
to a higher disability rating for at least part of the 
original rating period following the grant of service 
connection for PTSD, the rule from Francisco v. Brown, supra, 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

During the course of the veteran's appeal, the regulations 
governing ratings of psychiatric disabilities were revised.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.   

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent evaluation for PTSD is warranted where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation for PTSD is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is assigned if PTSD renders the veteran 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
Part 4, §  4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996); see Johnson v. Brown, 7 Vet. App. 95 
(1994).

In Hood v. Brown, the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  Hood v. Brown, 4 Vet. App. 301 
(1993).  Thereafter, in a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be rated at 10 
percent.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

Rating for PTSD in excess of 10 percent,  prior to August 19, 
1997

In a November 1995 rating decision, the RO granted service 
connection for PTSD.  A 10 percent evaluation was assigned, 
effective in June 1993.  The RO primarily based its 
determination on service records which demonstrated that the 
veteran received the Combat Infantryman's Badge, the 
veteran's representations that he had been involved in heavy 
combat action, and the report of an October 1995 VA 
examination which is discussed below.  

The veteran was accorded a Minnesota Multiphasic Personality 
Inventory (MMPI) profile administered by VA.  Although the 
reviewing psychologist indicated that he had not examined the 
veteran directly, he determined that the profile was valid 
and interpretable.  The psychologist indicated that the 
veteran's scores were indicative of one with bizarre somatic 
complaints which was reflective of a psychotic or acutely 
pre-psychotic individual with somatic delusions.  It was 
noted that psychic distress was a characteristic along with 
strong feelings of alienation from society.  Other symptoms 
include frequent pain, depression, irritability, fatigue, 
somatic over-concern, anxiety, physical tension, and a 
tendency to repress and deny emotional problems.  The 
examiner also stated that individuals reflecting the 
veteran's profile often lacked insight and resisted 
implications that their symptoms were related to an emotional 
cause or conflict and that they demonstrated a tendency to 
turn anger towards themselves rather than towards others.  It 
was recorded that the veteran demonstrated good short-term 
response to treatment and that it was likely that his 
symptoms would rapidly return.  The prognosis was guarded.  
In March 1994, the veteran underwent a VA compensation and 
pension examination.  The examiner indicated that he reviewed 
the aforenoted psychological study.  The veteran complained 
of longstanding difficulty since returning from Vietnam.  The 
veteran indicated that the people disturbed him, that he 
preferred to be along, that he had dreams about once a week 
concerning his war experiences, that he had difficulties 
being out in nature because of fear of snipers, that he had 
sleep disturbances, that certain objects and circumstances 
reminded him of Vietnam.  The veteran further reported that 
his concentration was variable and that he occasionally felt 
hopeless and worthless.  During the mental status 
examination, the veteran's affect was blunted; his mood 
appeared dysphoric.  His thoughts were coherent and goal 
oriented without loose associations, flight of ideas, or 
preservation.  There were no hallucinations, delusions, 
illusions, or paranoia.  The veteran admitted to remote 
thoughts of not being alive.  No suicidal or homicidal 
ideations were found.  The veteran also described feelings of 
isolation and a desire to not be with people.  The examiner 
indicated that the veteran seemed detached during the 
interview.  The veteran was able to maintain eye contact.  
There were no motor or autonomic signs of anxiety.  The 
examiner noted that the veteran appeared dysphoric and seemed 
to have adjusted to chronic depression.  The impression 
included Axis I-major depression, probably recurrent, 
moderate, rule out dysthymia, rule out organic mood disorder, 
possible PTSD, though doubt.  The Global Assessment of 
Functioning (GAF) was 65 which was also the same in the past 
year.  

When examined by VA in October 1995, the veteran's symptoms 
included difficulty sleeping, periods of agitation and 
irritability, and recurrent thoughts and dreams about 
Vietnam.  It was noted that the veteran was employed as a 
construction superintendent and that he was very independent.  
The examiner indicated that the veteran lived in a trailer 
away from people and that the veteran could not tolerate 
being around people.  The veteran was noted to have 
difficulties in his marriage because of his problems with 
being around people.  His spouse was described as being 
sociable.  The veteran had two children with whom he 
interacted.  The mental status examination revealed, in 
pertinent part, that the veteran was alert and oriented in 
all three spheres.  His mood and affect were depressed and 
agitated.  The veteran was appropriately groomed and attired.  
The veteran's speech was fluent, rational, coherent, and goal 
directed.  He tended to be soft spoken and hesitated about 
answering questions about Vietnam.  The veteran did not 
demonstrate any signs of auditory, visual, olfactory, 
gustatory, or tactile hallucination during the course of the 
interview.  It was noted that the veteran talked about 
occasional auditory hallucinations.  He denied any homicidal 
or suicidal ideation.  The veteran did not demonstrate any 
signs of paranoia; he talked in a paranoid manner about his 
safety in the community and whether he was at risk.  The 
veteran demonstrated signs of anxiety.  The diagnostic 
impression was Axis I- PTSD which the examiner felt was under 
control.  The examiner further determined that the veteran's 
intrusive thoughts did not prevent the veteran from 
functioning, working, and maintaining his marriage.  Other 
diagnoses included major depression and probable generalized 
anxiety disorder.  It was noted that the veteran's current 
functioning level was probably 65 percent which had been 
stable over the last year.  Psychiatric treatment was 
recommended.  

In considering, the veteran's claim for a rating in excess of 
10 percent, prior to August 19, 1997, the evidence at that 
time demonstrated that the veteran's psychiatric disability 
was manifested by sleep impairment, periods of agitation and 
irritability, and recurrent thoughts about Vietnam.  In 
addition, the evidence shows that the veteran disliked being 
around people and that such a disposition caused discomfort 
between him and his spouse.  Despite the veteran's 
psychological impairment, the VA examiner in October 1995 
determined that the veteran was able to function, maintain 
his marriage, and maintain employment.  With respect to his 
industriability, the record establishes that the veteran was 
employed as a construction supervisor and that he worked 
independently.  Moreover, the Board notes that the veteran 
was assigned a GAF of 65.  

Based on the foregoing, the Board finds that the veteran's 
social and industrial abilities are no more than mildly 
impaired.  The evidence does not establish that the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people is definitely impaired and that the 
psychoneurotic symptoms result in reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment such as to warrant a 
assignment of an increased rating of 30 percent.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996).  

Applying the newly revised criteria in effect on November 7, 
1996 and subsequently, the Board finds that the medical 
evidence as discussed above establishes that the veteran's 
occupational and social impairment due to mild or transient 
symptoms with decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress 
is consistent with a 10 percent disability rating.  The 
medical evidence does not demonstrate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) such as to warrant assignment of 
an increased rating of 30 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

Therefore, it is the judgment of the Board that the clinical 
and other data establish that the veteran's claim for a 
rating for PTSD in excess of 10 percent, prior to August 19, 
1997, is not warranted under the criteria under effect prior 
to or after November 7, 1996.  

Increased Rating for PTSD, Currently 30 Percent Disabling

In an October 1997 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent.  This 
evaluation became effective August 19, 1997.  The RO's 
determination was based on the report of a VA psychiatric 
examination dated on August 19, 1997.  

At the August 1997 VA examination, it was noted that the 
veteran had been married for 26 years and that he had two 
adult children.  The examiner indicated that the veteran had 
been unemployed over the past year due to a number of 
physical ailments.  The veteran denied being terminated from 
employment because of his behavior.  The examiner indicated 
that the veteran had a number of physical and psychiatric 
impairments which led him to being unable to work, that the 
veteran had a markedly diminished interest in his usual 
activities, that the veteran had feelings of detachment or 
estrangement from others, that the veteran did not feel that 
he could have a normal marriage, or normal life, that the 
veteran had an inability to relate to other people, and that 
the veteran had a restricted range.  The examiner noted that 
the veteran seemed tense, anxious, and unable to enjoy 
anything.  Additional symptoms included increased arousal, 
difficulty falling and staying asleep, irritability, 
outbursts of anger, difficulty concentrating, and 
hypervigilance.  On the mental status examination, the 
veteran had difficulty communicating secondary to being 
overcome with emotion during the interview session.  He had 
significant episodes of crying.  The veteran stated that he 
was unable to concentrate which impaired his employment 
abilities.  The veteran did not voice any specific paranoid 
delusions or specific hallucinations.  He exhibited 
significant residual anger which seemed to interfere with his 
ability to relate to others.  It was noted that the veteran 
had frequent suicidal thoughts and that he denied homicidal 
thoughts.  The examiner noted that the veteran was able to 
maintain minimal personal hygiene.  Orientation was intact.  
He exhibited some problems with short-term memory loss.  The 
veteran did not express any ritualistic behavior.  He was 
obsessed about Vietnam.  His rate of speech and flow of 
speech were slow and hesitant.  He did not demonstrate any 
loose associations.  It was noted that the veteran had had 
panic attacks in the past which included a full range of 
panic symptoms which the examiner indicated was less of a 
problem in the past.  The veteran's affect was depressed, and 
he was anhedonic.  The examiner indicated that the veteran's 
impulse control seemed slightly impaired and that the veteran 
made efforts to avoid other people.  By avoiding other 
people, it was noted that the veteran diminished the chance 
of conflict.  He had marked sleep impairment with frequent 
awakenings throughout the night and very limited sleep.  The 
impression included Axis I- severe PTSD, major depression 
with melancholia, history of panic attacks.  The GAF was 31.  

The evidence includes several affidavits of the veteran's 
family and friends which were received by the RO in 1996.  
These affiants primarily attest to having witnessed a change 
in the veteran's behavior and health since his return from 
Vietnam.  This evidence provides that the veteran had become 
depressed, withdrawn, and that the veteran had difficulties 
discussing his Vietnam experience.  

Review of the evidence outlined above shows that the 
manifestations of the veteran's psychiatric disability 
include nervousness, poor sleep habits, irritability, anger, 
hypervigilance, an inability to concentrate, and minimal 
personal hygiene.  As to social abilities, the Board 
acknowledges the veteran's contention that he dislikes being 
around certain types of people.  Notably, the VA examiner 
indicated that the veteran exhibited anger which seemed to 
interfere with the veteran's ability to relate to others and 
that the veteran avoided contact with other people to 
diminish the chance of conflict.  Significantly, the evidence 
indicates that the veteran had been unemployed due to his 
psychological impairment and physical ailments.  Despite the 
fact that the veteran has non service-connected disabilities 
that affect his employability, the Board recognizes that the 
veteran's PTSD is a contributing factor and that it may not 
be possible to separate the effects of the veteran's service-
connected PTSD from the non service-connected disabilities.  
See Mittleider v. Brown, 11 Vet. App. 181 (1998).  Therefore, 
the Board finds the evidence warrants a 100 schedular 
evaluation for PTSD.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996); Johnson v. 
Brown; supra; 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).


ORDER

Service connection for alcoholism as secondary to service-
connected PTSD is denied.  
Service connection for a liver disease as secondary to 
service-connected PTSD is denied.  

Service connection for headaches as secondary to service-
connected PTSD is denied.  

A rating for PTSD in excess of 10 percent, prior to August 
19, 1997, is denied.  

A rating of 100 percent for PTSD is granted, subject to the 
criteria applicable to the payment of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

